Citation Nr: 1021353	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for residuals of a back 
injury, claimed as secondary to service-connected bilateral 
pes planus. 

2.  Entitlement to service connection for residuals of a back 
injury, claimed as secondary to service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1956. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.   

The Veteran testified before the undersigned in August 2009.  
A transcript of the hearing is of record.  

The Board notes that the Veteran initially filed a service 
connection claim for residuals of a back injury in November 
2005.  This claim was denied in a November 2006 rating 
decision.  The Veteran did not appeal this decision and it 
became final. 

In August 2007, the Veteran articulated a new theory of 
entitlement to service connection for his back disorder, in 
essence alleging that it may be due to or aggravated by his 
service-connected bilateral pes planus.  This theory of 
entitlement was not previously considered by VA adjudicators.  
But in this regard, it is noted that, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the Court held that when a veteran 
attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in the earlier final denial, such new 
theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material 
evidence for that same claim. 

Thus, the Veteran's new theory of secondary service 
connection must be considered on a new and material basis.  
As such, the issue on appeal has been recharacterized on the 
title page of this decision. 
The issue of entitlement to service connection for residuals 
of a back injury, claimed as secondary to service-connected 
bilateral pes planus, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in November 2006, the RO denied 
service connection for degenerative disc disease and 
degenerative joint disease L3-4, L4-5 (claimed as residuals 
of a back injury) based on the finding that there was 
insufficient evidence establishing a nexus between his 
current disorder and service; the Veteran did not appeal the 
November 2006 decision within one year of being notified.

2.  The evidence received since the November 2006 RO decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of a back 
injury, claimed as secondary to service-connected bilateral 
pes planus. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease and degenerative joint disease L3-
4, L4-5, claimed as residuals of a back injury, is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 
20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the 
November 2006 RO decision denying service connection for 
degenerative disc disease and degenerative joint disease L3-
4, L4-5, claimed as residuals of a back injury; thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claim for residuals of a back injury.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of 
entitlement to service connection for residuals of a back 
injury in November 2005.  The RO, in November 2006, denied 
the claim essentially on the basis that there was 
insufficient evidence establishing a nexus between his 
current disorder and service.  The Veteran did not appeal 
that decision within a year, and it became final.  The RO's 
November 2006 decision is the last final denial for a back 
disorder on any basis.  The evidence of record at the time of 
the November 2006 rating decision, relating to his back 
claim, included service treatment records, a lay statement, 
and VA treatment records. 

The Veteran filed a claim of entitlement to service 
connection for residuals of a back injury in August 2007, 
indicating that it was secondary to his service-connected 
bilateral pes planus.  In March 2008, the RO mischaracterized 
the Veteran's secondary service connection claim as a new 
claim and made a merits determination that denied the claim 
on the basis that his back disorder was not related to his 
service-connected bilateral pes planus.  He appealed.  

As discussed above, the RO's adjudication of the Vetearn's 
claim on the merits was improper.  The Veteran's claim for 
secondary service connection falls directly under the holding 
in Ashford, which necessitates a consideration of the case on 
the basis of whether new and material evidence has been 
submitted to reopen the claim for service connection for low 
back disability.  Put another way, regardless of the RO's 
determination, the Board must first determine if the claim 
was properly reopened, and only thereafter review the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, 
Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

The evidence added to the record since the November 2006 RO 
decision, includes private treatment records, a VA 
examination, and testimony provided at an August 2009 BVA 
hearing.  This evidence includes a September 2007 private 
medical opinion.  Specifically, D.L.C., D.C., indicated that 
the Veteran's bilateral pes planus "is one of the underlying 
reasons for the problems in his back."  Given the 
physician's medical opinion, a reasonable possibility of 
substantiating his claim is raised.  The Board finds that 
this is new and material evidence to reopen the Veteran's 
claim.  Therefore, his residuals of a back injury claim will 
be reopened and remanded as discussed in the Remand portion 
of this decision.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a back injury, claimed as 
secondary to service-connected bilateral pes planus has been 
received, to this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to 
assist also includes a duty to provide a medical examination 
or obtain a medical opinion when it is deemed necessary to 
make a decision on the claim. 

The Board initially notes that although the Veteran's 
September 2007 opinion from Dr. R.L.C. appears to suggest a 
relationship between the Veteran's service-connected 
bilateral pes planus and his back disorder.  The opinion is 
not sufficient to grant service connection.  

Specifically, it is unclear from the September 2007 opinion 
whether Dr. D.L.C. is relating the Veteran's back disorder to 
his service-connected pes planus on an incurrence or on an 
aggravation basis.  In dealing with an aggravation claim, in 
the event that aggravation is found, the baseline level of 
disability of the nonservice-connected disease, prior to the 
aggravation, must be quantified.  The September 2007 medical 
opinion does not indicate the approximate level of severity 
of the Veteran's back disorder before the onset of the 
aggravation.  Additionally, the private medical opinion does 
not conform to the correct standard of proof, i.e. it is 
unclear whether the September 2007 private physician has 
determined that it is "at least as likely as not" that the 
Veteran's back disorder is caused by, or aggravated by, his 
service-connected bilateral pes planus.  Finally, the Dr. 
D.L.C. failed to provide any substantive rationale for his 
opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion).

The Board has additionally reviewed a March 2008 VA 
examination undertaken to address the Veteran's secondary 
service connection claim.  However, the Board 


finds that the medical examination does not contain 
sufficient detail to decide the claim on appeal.  The Court 
has held that where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once 
VA provides an examination to a Veteran, VA has a duty to 
ensure that the examination is adequate for evaluation 
purposes).  

Specifically, although the March 2008 VA examiner concluded 
that the Veteran's service connected foot disability had not 
caused his back disorder, the examiner did not adequately 
discuss whether the Veteran's service-connected feet 
aggravated his back.  38 C.F.R. § 3.310(b).  Thus, on remand, 
the Veteran should be accorded a pertinent VA examination 
that provides such an opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
pertinent VA examination to determine 
the etiology of his back disorder.  The 
examiner should have the opportunity to 
review the Veteran's claims folder in 
conjunction with the examination.  All 
testing deemed necessary, including 
X-rays, should be conducted.  

All pertinent back pathology found on 
examination should be noted in the 
examination report.  For any back 
disorder diagnosed, the examiner should 
render an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the service-
connected bilateral pes planus has 
aggravated any such diagnosed back 
disorder.  



The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
back disorder (i.e., a baseline) before 
the onset of the aggravation.

If the examiner must resort to 
speculation to answer any questions, he 
or she should so indicate and explain why 
it would be speculative to respond.  The 
examiner is also requested to provide a 
rationale for any opinion expressed.

2.  Once the above-requested development 
has been completed, the issue of 
entitlement to service connection for 
residuals of a back injury, on a direct 
basis and as secondary to the service-
connected bilateral pes planus should be 
readjudicated.  If the decisions remain 
adverse to the Veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


